MEMORANDUM *
Auto Nation appeals the district court’s order awarding nominal damages to William D. Morley on an Age Discrimination in Employment Act hostile work environment claim. Auto Nation also appeals the district court’s award of $40,000 in attorney fees to Morley and Gary Rens as well as the failure of the court to reasonably apportion the award of attorney fees between the two. We affirm.
Nominal damages are technically sufficient to make a plaintiff a “prevailing party” for the purposes of civil rights statutes’ attorney fee provisions. Farrar v. Hobby, 506 U.S. 103, 112-13, 113 S.Ct. 566, 121 L.Ed.2d 494 (1992). We recognize that the most critical factor in determining a fee’s reasonableness “is the degree of success obtained,” id. at 114, 113 S.Ct. 566, but on this record, we conclude that there was no abuse of discretion.
The failure to apportion the attorney fee award does not render the award fatally defective.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.